In an action for support and maintenance and for reimbursement for expenditures for necessaries, defendant husband appeals from so much of an order of the-Supreme Court, Westchester County, dated May 24, 1972, as granted the branch of his motion which was to vacate plaintiff’s notice to examine defendant before trial, only to the extent of postponing such examination until at least 20 days after plaintiff shall have served a further bill of particulars. Order reversed insofar as appealed from, without costs, and the- branch of defendant’s motion which was to vacate plaintiff’s notice to examine defendant before trial is granted in full. In our opinion, plaintiff has failed to demonstrate any “special circumstances” that would entitle her to a pretrial examination of defendant’s financial resources (Campbell v. Campbell, 7 A D 2d 1011). Hopkins, Acting P. J., Gulotta, Christ and Brennan, JJ., concur; Benjamin, J., not voting.